McGrath, C. J.
(dissenting). On the 6th day of November, 1895, a boiler situate upon relator’s premises, in the city of Detroit, exploded, killing 37 persons. At the time of the explosion a grand jury was in session, and after the explosion said grand jury brought into the circuit court for the county of Wayne an indictment against one Thompson, who was the engineer employed by relator, and in charge of the boiler in question at the time of the explosion, charging said Thompson with manslaughter. The circuit judge, upon application of the prosecuting officers, after hearing counsel for said Thompson and also counsel for relator, directed the police department to take the said boiler and attachments into custody, as exhibits in said matter. Relator afterwards moved to set aside the order. Affidavits were presented on behalf of the people, setting forth that certain parts of the boiler attachments had been taken away, that the grand jury were considering the matter of further indictments relating to said matter, and that the said boiler and attachments were necessary exhibits in the prosecution of said cause. The circuit judge declined to set aside the order, and relator applies for a mandamus to compel such vacation.
It is contended on behalf of relator that there is no warrant in law for the order of the circuit judge, and that the order violates section 26 of article 6 of the Constitution, which protects the person, houses, papers, and possessions of every person from unreasonable searches and seizures. A “search warrant” is defined as an examination or inspection by authority of law of one’s *575premises or person, with a view to1 the discovery of stolen, contraband, or illicit property, or some evidence of guilt to be used in the prosecution of a criminal action for some crime or offense with which he is charged. 2 How. Stat. § 9615 ei seg., authorizes the issuance by a magistrate of search warrants in certain cases. Section 9619 provides that when any officer, in the execution of a search warrant, shall find any stolen or embezzled property, or shall seize any of the other things for which such warrant is allowed, the property and things so seized shall be safely kept, by the direction of the court or magistrate, so long as shall he necessary for the purpose of being produced or used as evidence on any trial, and afterwards the stolen or embezzled property shall be restored to the owner, and other things shall be destroyed. Section 9396 provides that when complaint is made on oath to any magistrate that complainant believes that any of the provisions of that act [for the prevention of cruelty to animals] are being violated, or are about to be violated, a search warrant may issue, and under the warrant such officer may arrest the person complained against, and seize and bring in every article or instrument designed or adapted to torture or inflict wounds upon any animal, etc. Section 9290 authorizes indecent books and pictures .to be seized and. taken. Section 9598 authorizes the disinterment of bodies for the purpose of inquests and post mortem examinations. Sections 9472-9475 provide that a magistrate may require a recognizance from witnesses in criminal cases, with sureties, and upon failure to recognize or to give sureties, if ordered, that the witness may be committed to prison.
It is contended that none of these statutes cover the present case, and insisted that there is an absence of authority for the order here made. Hut these statutes relate to preliminary or initiatory proceedings, and are designed to confer authority upon inferior tribunals, having no general powers. The statute confers upon *576circuit courts power to make all orders in any cause pending therein which may be necessary or proper for carrying into effect the jurisdiction vested in such courts by law. Suppose that the attendance of a witness in the trial of a criminal case has been with difficulty procured, and there is danger that he will abscond; has the circuit court no power to secure the attendance of such witness beyond the day? Yet there is no statutory provision conferring such authority, unless it be found in the statute conferring general authority. Suppose that in the trial of a murder case the court deemed it material, in order that the ends of justice be subserved, that the body be exhumed; has the court no power in the premises ? Can it be true that a magistrate may commit the relator to prison, and that the circuit court, upon an indictment presented to it, has no authority respecting an article which has been before the grand jury, and which is, in and of itself, criminating evidence? Is an exploded boiler, or the right of property therein, more sacred than the person ?
The right of an officer to pursue a fleeing criminal in and upon my premises, and into my dwelling, does not depend upon the statute. There is no statute which authorizes an officer to take from a prisoner such evidence of guilt as may be found on the person, — the bloody knife, the revolver with an empty chamber, garments stained with blood, the shoe or boot which fits the track, the coat with the missing button, the knife with the broken blade, the hat found at the scene of the crime. Such taking and use do not violate the rule that the prisoner shall not be compelled to furnish evidence against himself. It is not only the right, but the duty, of an officer making an arrest to take from the prisoner, not only stolen goods, but any articles which may be of use as proof in the trial of the offense with which the prisoner is charged. Whart. Cr. Pl. & Prac. §§ 60, 61. He may take from the prisoner any articles of property *577which it is presumable may furnish evidence against him. 1 Bish. New Cr. Proc. § 210; Rex v. O’Donnell, 7 Car. & P. 138. This right of sequestration is plain, notwithstanding the property may be claimed by a third party; and stolen goods may be held as against the owner, if necessary for use as evidence, however clear the title of the claimant may be. Ex parte Hurn, 92 Ala. 102; Closson v. Morrison, 47 N. H. 482; Commercial Exchange Bank v. McLeod, 65 Iowa, 665; Woolfolk v. State, 81 Ga. 551. The right to impound exhibits, even in a civil case, has been generally exercised by the courts, and the right to hold articles found in possession of a person charged with crime is not limited to such as are supposed to be stolen, but extends to evidentiary articles.
It is not the fact that there is a contest over the ownership of stolen goods that gives the people the right to retain them, but rather that they are of the res gestee and evidential. The prisoner’s consent does not give the owner the right of possession, as against the people.
The right to the possession and enjoyment of property must be subordinated-to the law of overruling necessity. It is subject to the necessary burdens and restrictions imposed by the general police power of the State, in order to secure the general comfort, health, security, and protection of the citizen. The limitations upon the police power and its execution do not embrace such reasonable judicial orders as may be found necessary, in the course of the administration of the criminal law, for the detention of witnesses and the preservation of evidence. Police officers must be given a reasonable latitude in the pursuit of offenders, the detection of crime, and the collection of evidence; and the courts vested with jurisdiction to try such offenders must be allowed to1 exercise a reasonable discretion respecting the preservation of the evidence of crime in matters before them. The principle of the rule that permits the traveler upon the highway to *578go upon the abutting land when the highway is impassable; that permits entry upon my premises in case of fire, and the destruction of my property, if deemed nécessary to stay the conflagration; that permits the inspector to enter my close, — extends to measures necessary for the prevention of crime, the detection, pursuit, and arrest of offenders, and the preservation of criminating evidence. All are matters not alone of individual interest, but of public concern.
The cases of Entick v. Carrington, 19 Howell, St. Tr. 1029, 2 Wils. 275; Boyd v. U. S., 116 U. S. 616; and Potter v. Beal, 49 Fed. 793,—are cases of paper searches and seizures, and involve the right of the government to invade private premises and search among private papers for evidences of crime, and the right to compel the production of one’s own private papers in a criminal prosecution as evidence against himself. Entick v. Carrington was one of a series of cases of trespass, in which defendants attempted to justify under a warrant issued by the Earl of Halifax. The court held that the warrants were wholly without authority and void. The cases are fully discussed in Cooley, Const. Lim. (6th Ed.) p. 364, note.
Boyd v. U. S. was an information in a case of seizure and forfeiture of property against 35 cases of merchandise seized as forfeited under the revenue laws. At the trial it became important to show the value of a previous invoice of 29 cases of the same class of merchandise. The district judge made an order requiring the production of the invoice of the 29 cases. The claimants, in obedience to the order, produced the invoice, under objection. When the invoice was offered in evidence, claimants objected to its reception on the ground that in a suit for forfeiture no evidence could be compelled from the claimants themselves, and that the statute, so far as it compelled the production of such evidence, was unconstitutional. The question which addressed itself to the court, as stated by Mr. Justice Bradley, was whether “a *579search and seizure, or, what is equivalent thereto, a compulsory production of a man’s private papers, to he used in evidence against him in a proceeding to forfeit his property for alleged fraud against the revenue laws, — is. such a proceeding for such a purpose an ‘unreasonable search and seizure,’ within the meaning of the fourth amendment of the Constitution, or is it a legitimate proceeding?”
Potter v. Beal was a proceeding in equity against a bank receiver to recover the possession of certain private and personal books, papers, and other documents in a certain trunk, which was in the bank vault when the bank was closed by order of the comptroller. The relief sought was an order that the books, papers, and other documents be delivered to plaintiff, and that defendant be enjoined from using the same before the grand jury. Defendant answered that the trunk came into his possession as assets of the bank; that it was his duty to examine the contents thereof, and ascertain whether it contained property of the bank, or memoranda, books, papers, or accounts concerning its affairs. The district attorney, appearing, was permitted to intervene, and make a motion asking for such an order as would lay the papers before the grand jury. The court held that plaintiff was entitled to speedy possession of his private and confidential papers, but that the bank was entitled to know what was taken from its vaults, and referred it to a master, with directions to open the trunk, and, after examination, to deliver to defendant such papers, documents, and other things as were the property of the bank, and were not material to the issue; to deliver to plaintiff such as were private and were not the property of the bank, together with such as related to the bank transactions, and were necessary and material to be introduced by Mr. Potter in his own behalf; and that such as were not included in the two classes named, as related to bank transactions, and, in the judgment of the *580master, were or might be material to the issue suggested in the motion of the district attorney and the government’s case., should be sealed and returned to the trunk and the safe custody of the clerk, who should relock the trunk, return the key to the counsel for plaintiff, but hold the trunk and contents.
These cases do not hold that all searches and seizures are' unreasonable. They do hold that the invasion of the privacy of one’s home, and the seizure of private papers and documents, is an unreasonable search and seizure, and is within not only the article of the Constitution prohibiting unreasonable searches and seizures, but also the article that no person shall be compelled to give evidence against himself. The rule is, however, that forged documents, or such as are unlawfully held or unlawfully used, are subject to seizure. In Langdon v. People, 133 Ill. 382, a complaint was made by the State’s attorney that one P. R. Langdon had forged an official certificate, and that complainant verily believed that such certificate was concealed in the office lately occupied by said Langdon. Thereupon a search warrant was issued, and the forged certificate brought before the justice who issued the warrant. The court held that the certificate was not a private paper, within the rule of Boyd v. U. S.; that it was a forged paper; and that it was unlawful for plaintiff in error to have it in his possession.
In Com. v. Dana, 2 Metc. (Mass.) 329, the court, speaking of the constitutional provision relating to searches and seizures, say:
“This article does not prohibit all searches and seizures of a man’s person, his papers, and possessions, but such only as are ‘unreasonable,’ and the foundation of which is ‘not previously supported by oath or affirmation.’ The legislature were not deprived of the power to authorize search warrants for probable causes, supported by oath or affirmation, and for the punishment or suppression of any violation of law. The law, therefore, *581authorizing search warrants in certain cases, is in no respect inconsistent with the declaration of rights.”
Mr. Cooley, in his Constitutional Limitations (6th Ed., p. 370), says that the warrant is not allowed for the purpose of obtaining evidence of an intended crime, but only after lawful evidence of an offense actually committed; nor even then is it allowable to invade one’s privacy for the sole purpose of obtaining evidence against him, except in a few special cases, where that which is the subject of the crime is supposed to be concealed, and the public or the complainant has an interest in it or in its destruction. In a note the author says:
“We do not say that it would be incompetent to authorize by statute the issue of search warrants for the prevention of offenses in some cases; but it is difficult to state any case in which it might be proper, except in such cases of attempts or of preparations to commit crime as are in themselves criminal.”
The present case is not one where it is sought to compel relator to produce evidence against herself, for she is not the person charged; and, even if she were, the use of the boiler as evidence cannot be distinguished from any case where the instrument causing the death is produced, although taken from the prisoner, or found in defendant’s apartments. Nor is this a case where any attempt has been made to invade private premises for the discovery of evidence of crime. An explosion had occurred, and 37 persons had lost their lives in consequence. The matter was submitted to the grand jury, and they have brought in, and presented to the court making the order complained of, an indictment against the person in charge of the boiler at the time of the explosion, charging him with criminal carelessness with respect to the care and management of the boiler. It is insisted that the boiler, in and of itself, is evidence of the causes which led to the explosion, and of the carelessness of the management. It is true that in counsel’s brief it is said that *582the relator “may be subjected to suits by persons who received injuries by the destruction of the building;” but there is no good reason why the police authorities, whose mission is in part the protection of property, cannot in this particular case be intrusted with the preservation of the status quo of this property, especially as the same is held under an order of the court, and subject to its direction.
It frequently happens that animals affected-with infectious diseases are killed by the public authorities to prevent the spread of the disease; and if the poor man’s team had been stolen, and taken from the thief, the necessity for its use would not necessarily determine the owner’s right to its possession. If, in a partially burned building, there were found a package of combustible material saturated with kerosene, would there be any question of the right of the authorities to take and preserve the package for use as evidence? Illustrations of what might readily be held to be unreasonable seizures could be multiplied without effort, but they would be without force. The prohibition is against unreasonable seizures, and all seizures are not regarded as unreasonable. The question here is whether this is an unreasonable seizure. Relator’s contention is that any impounding of any of her property for the purpose named is unwarranted. Because a man may not be put out of his own house, it does not follow that a revolver or a steel drill or a knife may not be sequestered for use as evidence in a criminal proceeding. Because a man’s team with which he earns a livelihood, which has been used by another to convey away stolen goods, may not be impounded, it does not follow that the status quo of an exploded boiler, the negligent use of which, resulting in the death of 37 persons, is charged as manslaughter, concerning which no claim is made of a desire for its use, and which in fact does not appear to be other than useless, except for scrap iron, may not be preserved for use *583as evidence upon the trial of the offense charged, especially as it is claimed by the record here that the police authorities have, since the explosion, been endeavoring to exercise a certain surveillance over it, and in that endeavor a conflict between police officers, counsel for the accused, and the owner has arisen, and certain of the connections of the boiler have been spirited away.
It is urged that some common or statute law authorizing such a seizure should be pointed out. The cases referred to sustain the right to hold evidentiary articles, irrespective of the question of ownership, and as against the owner; and no case can be found which disputes this right, or intimates that such articles cannot be seized and impounded, where the rules referred to in the Entick and Boyd cases are not infringed. Those cases do not intimate that a search warrant may not issue in a proper case for the discovery and seizure of evidences of crime. The officers of the law, to whom is committed the prevention and detection of crime and the collection of eliminating evidence, are daily committing acts for which there is no express authority in the statutes, or elsewhere in the books. In the recent notorious Holmes cases,1 the officers of the law, in their efforts to secure criminating evidence, entered upon private property, and excavated under cellar floors and elsewhere, and no one raised any question as to the right so to do. Such acts are generally regarded as demanded by public necessity, in the interest of good morals and the detection and punishment of crime, — matters of public concern, to which the right of the owner to immediate possession of his property must at times be subordinated.
The police authorities certainly had the undoubted right to make an investigation under the direction of the prosecuting officers. Upon the presentation of the indictment, the court making the order obtained jurisdic*584tion of the matter. It cannot be said that the court would not have the power, had it been found necessary, to compel witnesses to give sureties for their appearance, or to commit them on refusal so to do. If this be true, can it be seriously contended that this exploded boiler cannot be impounded? The court might in such .case order the witness into custody, although not before the court. While the order here was not technically a search warrant, yet it was in the nature of one, omitting the direction to search, and directing the officer to take into custody an article which was fully identified, and admitted to be the one with respect to which the criminal carelessness is charged, and the explosion of which is conceded to have been the cause of the loss of life. It was its unlawful use that is alleged to have produced the result. The possession is that of the court, and is but temporary. If it be claimed that the deprivation of the use is a serious inconvenience, the court may be appealed to, and possibly some means may be devised to preserve the evidence and release the property; but that is a matter which should be addressed to the judgment and discretion of the court making the order.
The writ should be denied.